Citation Nr: 1130185	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  00-24 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a depressive disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for gastroenteritis.

5.  Entitlement to service connection for a gastrointestinal disorder other than gastroenteritis.

6.  Entitlement to service connection for an upper back disability.

7.  Entitlement to service connection for a low back disability. 

8.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral epididymitis.

9.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

10.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

11. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to August 1974.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision in September 2008, the Board reopened the Veteran's claims of service connection for a psychiatric disorder to include depressive disorder, headache disorder, sinusitis and gastroenteritis.  

Procedural History

Psychiatric disorder

By way of history, in an April 1977 decision, the Board denied service connection for a nervous disorder.  In a September 1997 rating decision, the RO denied service connection for dysthymia.  In a November 1997 rating decision, the RO denied service connection for depression.  In a November 1998 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for depression.  The RO sent a letter in November 1998 to the Veteran notifying him of this decision and providing him with his appellate rights.  However, the letter was sent to a wrong address.  The RO remailed the letter in April 1999 however the notation regarding the April 1999 mailing does not provide the address for that mailing and it is unclear whether the April 1999 letter was actually sent to the Veteran's correct address.  In a May 2000 rating decision, the RO denied the reopening of a claim of service connection for depression.  The Veteran perfected an appeal of that denial.  In September 2008, the Board found that the November 1998 rating decision is not final because it is not clear whether the Veteran received notice of that rating decision and his appellate rights.  


Headache disorder and sinusitis

In the November 1997 rating decision, the RO denied service connection for headaches and sinusitis.  In the November 1998 rating decision, the RO determined that new and material evidence had not been submitted to reopen claims of service connection for headaches and sinusitis.  In the rating decision in May 2000, the RO denied the reopening of the claims of service connection for headaches and sinusitis and the Veteran perfected appeals of those denials.  

Gastroenteritis and other gastrointestinal disorders

In a November 1997 rating decision, the RO denied service connection for gastroenteritis.  In an April 1998 statement, the Veteran requested reconsideration of service connection for gastritis.  In the November 1998 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for gastritis.  In the May 2000 rating decision, the RO denied the reopening of a claim of service connection for gastritis.  The Veteran perfected an appeal of that denial.

In September 2008, the Board determined that for the purpose of the new-and-material analysis, the claims of service connection for gastritis and gastroenteritis are separate claims under Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and for the same reasons as stated above the November 1998 rating decision is not a final decision.  The Board characterized the issues as whether new and material evidence has been received to reopen a claim for service connection for gastroenteritis and entitlement to service connection for a gastrointestinal disability other than gastroenteritis.

Low back and upper back disabilities

In a February 1983 rating decision, the RO denied service connection for a low back pain.  In the November 1998 rating decision, the RO denied the reopening of service connection for a back disability.  In the May 2000 rating decision, the RO denied the reopening of a claim of service connection for a low back disability.  The Veteran perfected an appeal of that denial.  In a February 2003 rating decision, the RO denied the reopening of a claim of service connection for a back condition.  The Veteran perfected an appeal of that denial.

In September 2008, the Board determined that the medical evidence showed that the Veteran had diagnosed upper back and low back disabilities.  The Board explained that low back pain, which is not a disability, is a separate claim from the claims for the currently diagnosed upper back and low back disabilities.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  For the same reasons as stated above, the Board found that the November 1998 rating decision is not a final decision and that, the issues regarding back disabilities should be reviewed on a de novo basis.

Bilateral epididymitis

In the November 1997 rating decision, the RO denied service connection for bilateral epididymitis.  In December 2002, the RO received the Veteran's claim to reopen service connection for bilateral epididymitis.  In a February 2003 rating decision, the RO denied the reopening of a claim of service connection for bilateral epididymitis.  The Veteran perfected an appeal of that denial.

Bilateral hearing loss, a bilateral knee disorder, and a bilateral foot disorder

In a January 2002 rating decision, the RO denied service connection for bilateral hearing loss, a bilateral knee disorder and a bilateral foot disorder.  The Veteran was notified of that rating decision and given his appellate rights in February 2002.  In December 2002, the RO received the Veteran's claims to reopen service connection for bilateral hearing loss, a bilateral knee disorder, and a bilateral foot disorder.  In a February 2003 rating decision, the RO denied the reopening of claims of service connection for bilateral hearing loss, a bilateral knee disorder, and a bilateral foot disorder.  The Veteran perfected an appeal of these denials.

In June 2005, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  During the hearing, the Veteran raised the issue of service connection for an inguinal hernia (Transcript, page 6).  In September 2008, the Board referred this matter to the RO for appropriate action.  The Board continues to REFER this matter to the RO for appropriate action.  

The Board notes that subsequent to the last supplemental statement of the case dated in September 2010 additional evidence was received, however the Veteran's representative in a brief filed in February 2011, waived initial RO review of this evidence.  Additional VA records also were received in June 2011, pertaining to the issue of service connection for bilateral hearing loss, which is addressed on the merits below.  Nevertheless, the decision to reopen service connection for bilateral hearing loss does not turn on this evidence and the newly received evidence does not have a bearing on the current claim to reopen service connection for bilateral hearing loss and need not be referred to the RO for initial consideration.  
38 C.F.R. § 20.1304(c).  

In December 2005, the Board remanded claims to reopen service connection for a psychiatric disorder, low back and upper back disorder, stomach disorder, headaches, sinusitis, bilateral epididymitis, bilateral knee disorder, bilateral foot disorder and hearing loss for records from the Social Security Administration (SSA) and Biloxi and Pensacola VA medical facilities from September 2003 the present.  Subsequently, the requested SSA records and VA records were associated with the claims folder.  In June 2009, SSA confirmed that additional records could not be located.  

In September 2008, the issues currently on appeal were remanded for proper notice pertaining to the Veterans Claims Assistance Act of 2000 (VCAA) pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), as well as for personnel records, VA examinations to determine the nature and etiology of the headache disorder, sinusitis, any gastrointestinal disability, current back disability and psychiatric disorder.  As this requested development has been completed, with the exception of an adequate opinion on the psychiatric disorder, no further action to ensure compliance with the remand directive pertaining to these issues is required.  While the Veteran was afforded a VA psychiatric examination in June 2009, the examiner's opinion is unclear and the requested development has not been completed and further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a psychiatric disorder, to include depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The current chronic headache disorder is unrelated to an injury or disease or event of service origin.  

2. The current chronic sinusitis is unrelated to an injury or disease or event of service origin.  

3. Post-service gastroenteritis is not shown by competent evidence to be the result of service.  

4. A gastrointestinal disorder other than gastroenteritis was not affirmatively shown to have been present in service; peptic ulcer as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service and the current gastrointestinal disorder to include hiatal hernia is unrelated to an injury or disease or event of service origin.  

5. The current upper back disability to include degenerative joint disease, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; upper back arthritis was first documented after service beyond the one-year presumptive period for upper back arthritis as a chronic disease; the current upper back arthritis is unrelated to an injury or disease or event of service origin.  

6. The current low back disability to include degenerative joint disease, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; low back arthritis was first documented after service beyond the one-year presumptive period for low back arthritis as a chronic disease; the current low back arthritis is unrelated to an injury or disease or event of service origin.  

7. In a rating decision in November 1997, the RO denied service connection for bilateral epididymitis; after the Veteran was notified of the adverse determination, he did not perfect his appeal of the denial of the claim and the rating decision became final.

8. The additional evidence presented since the rating decision in November 1997 is either redundant or cumulative of evidence previously considered or it does not raise a reasonable possibility of substantiating the claim of service connection for bilateral epididymitis. 

9. In a rating decision in January 2002, the RO denied service connection for bilateral hearing loss; after the Veteran was notified of the adverse determination, he did not perfect his appeal of the denial of the claim and the rating decision became final.

10. The additional evidence presented since the rating decision in January 2002 is either redundant or cumulative of evidence previously considered or it does not raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss. 

11. In a rating decision in January 2002, the RO denied service connection for a bilateral knee disability; after the Veteran was notified of the adverse determination, he did not perfect his appeal of the denial of the claim and the rating decision became final.

12. The additional evidence presented since the rating decision in January 2002 is either redundant or cumulative of evidence previously considered or it does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability. 

13. In a rating decision in January 2002, the RO denied service connection for a bilateral foot disability; after the Veteran was notified of the adverse determination, he did not perfect his appeal of the denial of the claim and the rating decision became final.

14. The additional evidence presented since the rating decision in January 2002 is either redundant or cumulative of evidence previously considered or it does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral foot disability. 


CONCLUSIONS OF LAW

1. The current chronic headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2. The current chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

3. Post-service gastroenteritis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

4. A gastrointestinal disorder other than gastroenteritis was not incurred in or aggravated by service and service connection for peptic ulcer may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5. The current upper back disability was not incurred in or aggravated by service and service connection for the upper back disability to include degenerative joint disease may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6. The current low back disability was not incurred in or aggravated by service and service connection for the low back disability to include degenerative joint disease may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7. The rating decision in November 1997, denying service connection for bilateral epididymitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

8. New and material evidence has not been presented to reopen the claim of service connection for bilateral epididymitis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

9. The rating decision in January 2002, denying service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

10. New and material evidence has not been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

11. The rating decision in January 2002, denying service connection for bilateral knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

12. New and material evidence has not been presented to reopen the claim of service connection for bilateral knee disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

13. The rating decision in January 2002, denying service connection for bilateral foot disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

14. New and material evidence has not been presented to reopen the claim of service connection for bilateral foot disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, to include in August 2001, in January 2003 and in October 2008.  In the letters, the Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records.  In October 2008, the notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  In this letter, the Veteran also was provided with notice which included: 1) the type of evidence needed to reopen the claims of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertained to the reason the claims were previously denied; 2) the reason the claims were previously denied, namely, there was no evidence that any current epididymitis, bilateral hearing loss, bilateral knee disability and bilateral foot disability occurred in or were caused by service; and 3) the type of evidence needed to substantiate the underlying claim of service connection.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim, to include the type of evidence to substantiate the underlying claims of service connection); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

In September 2008, the Board determined that the claims of service connection for an upper back disability and low back disability were pending since April 2008 and indicated that the Veteran perfected an appeal from rating decisions in May 2000 and in February 2003.  The VCAA was not in effect in May 2000 and the Veteran in August 2001 was sent pre-adjudication VCAA notice pertaining to his back, which was prior the rating decision in February 2003.  With regards to all other claims on appeal, VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice in August 2001, January 2003 and in October 2008, the claims currently on appeal were readjudicated as evidenced by the supplemental statement of the case, dated in September 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service hospital records, service personnel records, VA records, and non-VA records to include SSA records.  

In June 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his headaches, sinusitis, gastrointestinal problems and back disabilities.  In August 2010 the examiner also provided an addendum opinion regarding the etiology of the headaches and sinusitis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination, opinion and addendum opinion regarding the etiology of the headaches, sinusitis, gastrointestinal problems and back disabilities was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and peptic ulcer, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran does not claim his disabilities were due to combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Claims of Service Connection for Headaches, Sinusitis, Gastroenteritis, Gastrointestinal Disorder other than Gastroenteritis, 
Upper Back Disability and Low Back Disability


38 C.F.R. § 3.303(a): Affirmatively Showing Inception in Service

Service records show the Veteran complained of headaches and sinusitis, was treated for gastroenteritis, complaints of stomach problems and back problems.  

As for headaches, upon separation from service, on the report of medical history in June 1974, the Veteran indicated he had frequent or severe headaches.  On the report of medical history in June 1974, the examiner indicated the Veteran had tension headaches.  

Service treatment records show that in February 1974, the Veteran complained of sinusitis.  The examiner noted he had long term stuffy sinuses.  In August 1974 the Veteran had sinus congestion and an impression of possible strep throat.  On the report of medical history upon separation from service the Veteran indicated he had hay fever.

As for gastroenteritis and a gastrointestinal disorder other than gastroenteritis, service treatment records show in May 1974 the Veteran was hospitalized for gastroenteritis.  On entrance into service, on the report of medical history in May 1973 the Veteran indicated he had stomach problems.  On the report of medical history in June 1974, the Veteran indicated he had stomach, liver or intestinal problems.  Service treatment records show that in June 1974, the Veteran had a psychiatric examination and the examiner indicated that he had numerous sick call appointments including for severe stomach cramps.

As for an upper and lower back disability, the entrance examination in May 1973 is negative for any back abnormality.  Service treatment records show in November 1973, the Veteran complained of back pain near the kidney area.  The assessment was lower back pain.  In March 1974 and April 1974, the Veteran had lower back pain.  On the report of medical history in June 1974, the Veteran indicated he had recurrent back pain.  

Although the Veteran reported on his medical history upon entry into service that he had stomach problems and service records in January 1974 show he reported having back pain two years earlier when he fell of a ladder, his entrance examination did not show a stomach or back abnormality and the presumption of soundness attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Therefore the Veteran is presumed to have been in sound condition upon entry to service and the evidence does not rise to a level of clear and unmistakable evidence that the Veteran's stomach problems and back disabilities both preexisted service and were not aggravated by service to rebut the presumption of soundless.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As discussed above, during service the Veteran complained of headaches and sinusitis, was treated for gastroenteritis, complaints of stomach problems and back problems, however on the basis of the service treatment records alone, the current disabilities, which will be discussed below, to include chronic headaches, chronic allergic maxillary sinusitis, gastrointestinal problems to include hiatal hernia, and degenerative joint disease of the thoracolumbar spine were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  


38 C.F.R. § 3.307, 3.309: Presumptive Chronic Disease

After service, arthritis was first indicated in 1997 and an ulcer was shown in 1998 which are well beyond the one-year presumptive period following the period of active duty, ending in 1974, for manifestation of arthritis or peptic ulcer as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.


38 C.F.R. § 3.303(b): Chronicity and Continuity of Symptomatology 
and
38 C.F.R. § 3.303(d): First Diagnosed after Service

As headaches, sinusitis, gastroenteritis, complaints of stomach problems and back problems were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

The Board notes that on the in-service psychiatric examination in June 1974, the examiner noted that the Veteran had numerous sick call appointments for back and severe stomach cramps, these appointments appear to have been made in conjunction with the Veteran's nervous disorder and extensive treatment for these conditions is not reflected in the service treatment records as discussed above.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify chronic disabilities of the headaches, sinusitis, gastroenteritis, gastrointestinal problems and back conditions in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there were only a few isolated incidents of the above disabilities noted in the service records, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to the current disabilities to include chronic headaches, chronic allergic maxillary sinusitis, gastrointestinal problems to include hiatal hernia, and degenerative joint disease of the thoracolumbar spine, first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

In July 2000, the Veteran stated his back pain was due to an injury in service and post-service custodial work.  In December 2000, the Veteran indicated that his back problems were due to heavy artillery work in the military.  In statements and testimony the Veteran contended that since service he has had headaches, sinusitis, gastroenteritis, other gastrointestinal disorders and upper and lower back problems.  

As a lay person, the Veteran is competent to describe headaches and symptoms of sinusitis, gastroenteritis and other gastrointestinal disorders, and back disability which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

As the Veteran is competent to describe headaches, other than a single entry of tension headaches on the report of medical history in June 1974, the service treatment records contain no complaint, finding, history, treatment, or diagnosis of recurrent headaches including on the separation examination.  Although the Veteran is competent to describe symptoms of sinusitis, gastroenteritis and other gastrointestinal disorders, an upper back disability and a low back disability, but as it does not necessarily follow that there is a relationship between the current claimed disabilities, to include chronic headaches, chronic allergic maxillary sinusitis, gastrointestinal problems including hiatal hernia, and degenerative joint disease of the thoracolumbar spine, and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, the current disabilities to include chronic headaches, chronic allergic maxillary sinusitis, gastrointestinal problems to include hiatal hernia, and degenerative joint disease of the thoracolumbar spine are not conditions under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of the current disabilities to include chronic headaches, chronic allergic maxillary sinusitis, gastrointestinal problems including hiatal hernia, and degenerative joint disease of the thoracolumbar spine cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as the medical conditions are not ones under case law that has been found to be capable of lay observation, and as the complexity of the medical diagnosis is not one readily observable by a lay person, the presence or diagnosis of any one of these disabilities is not a simple medical condition that the Veteran is competent to identify or to diagnose.  See Jandreau at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  

And no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion that he has the current disabilities to include chronic headaches, chronic allergic maxillary sinusitis, gastrointestinal problems to include hiatal hernia, and degenerative joint disease of the thoracolumbar spine since service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of the current disabilities since service based on continuity.  

To extent the Veteran offers an opinion that his current disabilities are related to service, as a lay person the Veteran's opinion is limited to inferences that are reasonably based on the Veteran's perception.  As the Veteran's opinion on medical causation cannot be reasonably based on his personal observation, as the medical conditions are not one under case law that has been found to be capable of lay observation, and as his medical conditions are not a simple ones, the Veteran's opinions on causation do not constitute competent evidence.   And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, the Veteran's opinions on causation are not competent evidence and the Veteran's opinion are not admissible as evidence of continuity.

And while the Veteran is competent to report a contemporaneous medical diagnosis, there is no indication of a diagnosis of headaches and sinusitis before 1988, of gastroenteritis and gastrointestinal disorder manifested as a right inguinal hernia repair before 1991, and of a diagnosis of a back disability, diagnosed as neurosthenia, before 1982, which is inconclusive evidence of continuity since separation from service in August 1974.  

As for the Veteran describing symptoms which support a later diagnosis by a medical professional, where, as here, there is a question of a medical diagnosis or of medical causation, which is not personally observable by the Veteran as a lay person, as the medical conditions are not one under case law that has been found to be capable of lay observation, and as the medical conditions are not simple ones, competent medical evidence is required to support the claims.  

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claims of service connection the determination of whether the Veteran's statements are credible is not reached.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

As for the competent evidence of record, the Board carefully has reviewed the extensive post-service medical records dated from 1976 to 2011, which are replete with treatment for the claimed disabilities.  

By way of summary, VA and private records in 1976 show the Veteran had a history of headaches associated with psychiatric problems dating back to childhood.  Private medical records, show the Veteran was in a car accident in August 1988 and his symptoms included tension headaches.  VA medical records in September 1997 onward indicate headaches, to include diagnoses of migraine headaches, chronic mixed-type headaches.  

It is noteworthy that on VA examination in April 1998, the diagnosis was chronic headaches, which the examiner indicated may be related to the Veteran's psychological process.  An opinion expressed in the term of "may" also implies that it "may not" and it is too speculative to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore regardless of whether the Veteran has a service-connected psychiatric disorder this opinion is not of probative value.

As for sinusitis, private medical records show that in September 1988 the Veteran was treated for probable upper respiratory infection and in October 1989 for probable allergic rhinitis.  In January 1991, questionable chronic sinus problems were indicated and in April 1991, chronic sinus problems were noted.  X-ray in September 1997 and September 1998 shows sinusitis.  VA medical records from 1999 onward continue to show sinus problems.  CT scan of the head in December 2005 showed pansinusitis.

As for gastroenteritis, private emergency room records dated in May 1991, show the Veteran had gastroenteritis.  VA medical records to include from August 1997 to June 2000 provide an assessment of gastroenteritis.  

As for a gastrointestinal disorder other than gastroenteritis, on examinations in June 1976 and July 1976, the Veteran reported having stomach problems due to his nervous condition prior to service during childhood, however evaluation of his digestive system essentially was normal.  In April 1991, the Veteran underwent repair for right inguinal hernia.  VA records from 1997 onward show the Veteran was treated for various stomach problems to include abdominal cramps, gastritis, reflux, gastrointestinal bleeding, gastroesophageal disease, mild right colon diverticulosis, chronic diarrhea and ulcer.  In May 2000 UGI showed hiatal hernia.

As for the upper back disability and lower back disability, the Veteran's private doctor in May 1976 indicated that the Veteran reported having back pain in elementary school, was advised to see a psychiatrist but never did.  On VA examination in June 1976, the Veteran complained of back pain when he was under pressure.  Medical records associated with Workmen's Compensation show that in June 1982, the Veteran had neurosthenia of the back.  The examiner noted that x-rays were normal.  Private medical records show that in August 1988, the Veteran was in a car accident and sustained cervical pain and strain, thoracic radiculitis and lumbago.  He also had an assessment of lumbosacral strain.  

VA records in June 1997 indicate arthritis of the back.  Subsequent records to include VA records from 1997 onward show back problems to include pain and lumbago, low back radiculopathy, cervicothoracic paravertebral fibromyalgia, thoracic or lumbosacral neuritis.  X-rays of the lumbar spine from November 1997 to September 2003 were normal.  On VA examination in April 1998, the examiner noted that x-rays of the cervical spine were normal.  X-ray of the cervical spine in September 1999 shows narrowing of the C5-6 disc space with spondylosis.  In May 2000, the VA records show the Veteran reported being in two to three car accidents in 1973 and had low back pain radiating to the feet.  The Board notes that these accidents are not documented in the service treatment records, which cover the Veteran's period of service from September 1973 to August 1974.  In May 2000, the Veteran was in a car accident and incurred neck pain.  A MRI in November 2000 showed disk bulge at L4-5.  In May 2001 VA records show chronic arthritis of the lumbar sacral spine.  X-ray of the cervical spine in September 2002 shows minimal osteoarthritic changes of C5-C6 and questionable early degenerative disk disease.  In September 2006, x-ray shows degenerative changes of C5-C6 and C6-C7.

In June 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his headaches, sinusitis, gastrointestinal problems and back problems.  

Regarding the headaches, the Veteran reported the onset of headaches in service, which could cause nausea and sweating.  The diagnosis was chronic familial daily headache.  In an addendum opinion in August 2010, the examiner concluded that headaches were not due to service as the Veteran complained of headaches at discharge which were noted to be tension headaches, which cannot be construed as a chronic condition and are consistent with natural exposure.  

As for sinusitis, the Veteran stated that sinusitis started in service and currently has nine episodes of chronic sinusitis a year accompanied by headaches.  The examiner noted that sinus series in May 2009 showed bilateral maxillary mucosal disease, left greater than right and a nasal septal defect.  The diagnosis was chronic allergic maxillary sinusitis.  In an addendum opinion in August 2010, the examiner concluded chronic sinusitis was not due to service as one episode of a sinus complaint in service without radiologic evidence of sinusitis cannot be construed as a chronic condition but rather is consistent with natural exposure.  

As for gastroenteritis and other gastrointestinal disorders, during the examination the Veteran reported having stomach pain, vomiting twice per week and diarrhea.  The examiner noted that diagnostic tests in April 2009 show gastric emptying scan was normal and ruled out gastroparesis.  In June 2009 upper GI showed minimal hiatal hernia without evidence of reflux.  The diagnosis was minimal hiatal hernia without objective evidence of other gastrointestinal disorder.  The examiner concluded that the minimal hiatal hernia was less likely than not caused by or related to in-service complaints based on the rationale that the current subjective gastrointestinal complaints have had an extensive workup, but not rendered a diagnosis.  This opinion therefore is competent evidence that the Veteran's gastroenteritis, which was treated during the appeal period in June 2000 and gastrointestinal disorders other than gastroenteritis are not related to service.  

Lastly, with regards to the claims of service connection for upper back disability and lower back disability, on VA examination in June 2009, the Veteran reported that the onset of back problems was in service, which worsened after an infection from an injection in 2006.  He indicated he had constant pain from his upper to lower back.  On physical evaluation the examiner noted the Veteran had exaggerated or congenital lumbar lordosis noted.  The examiner indicated that diagnostic tests in May 2009 showed minor degenerative changes of the thoracic spine and very minimal degenerative changes in the lower spine.  The diagnosis was minimal thoracolumbar degenerative joint disease.  The examiner concluded that the osteoarthritis was consistent with natural aging and not caused by or related to service.  

The VA opinion of June 2009 along with the addendum in August 2010 is uncontroverted by the rest of the medical evidence of record and opposes the claims of service connection for headaches, sinusitis, gastroenteritis, gastrointestinal disorder other than gastroenteritis, upper back disability and low back disability.  

As the preponderance of the evidence is against the claims of service connection for a headache disorder, sinusitis, gastroenteritis, a gastrointestinal disorder other than gastroenteritis, upper back disability and low back disability for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Application to Reopen the Claims of Service Connection 

Although a prior unappealed rating decision of the RO is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims of service connection for bilateral epididymitis, bilateral hearing loss, bilateral knee disability and bilateral foot disability, was received in December 2002, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Redundant evidence is evidence previously considered.  Cumulative evidence is evidence that supports facts previously established and considered.  

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

Bilateral Epididymitis

The rating decision in November 1997, denied service connection for bilateral epididymitis, finding that although there was a record of treatment in service for bilateral epididymitis, there was nor permanent residual or chronic disability subject to service connection shown in service or after service.  

Evidence received at the time of the last prior final denial in November 1997 includes service treatment records and a VA examination in June 1976.  Service treatment records show that from March 1974 to April 1974 the Veteran was hospitalized for bilateral epididymitis for 15 days.  He was subsequently placed on physical profile.  The separation examination was negative for epididymitis.  On VA examination in June 1976, epididymitis was not noted.  

Additional Evidence

The evidence of record since the last prior final denial in November 1997 consists of VA records and the Veteran's testimony.  

On VA examination in April 1998, the examiner noted epididymi and genitalia were normal.  In June 2005 the Veteran testified that epididymitis has not re-occurred.  The evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, the Veteran had a history of epididymitis without recurrence.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

In July 1998, VA records show low back pain was conceded with attack of epididymitis.  This evidence does not a show a causal relationship between a current diagnosis of epididymitis and service, does not raise a reasonable possibility of substantiating the claim and therefore the evidence is not new and material under 
38 C.F.R. § 3.156.

Bilateral Hearing Loss 

The rating decision in January 2002, denied service connection for bilateral hearing loss based on the determination that bilateral hearing loss was not shown in service, was not caused by service and was not manifested within the first year after service.  

Evidence received at the time of the last prior final denial in January 2002 includes service treatment records and VA records.  Service treatment records show that on entrance examination in May 1973, an audiology testing showed the puretone thresholds in decibels at 500, 1000, 2000, and 4000 Hertz as 15, 5, 5, and 5 in the right ear and 30, 5, 0 and 0 in the left ear.  On separation examination in June 1974, an audiology testing showed the puretone thresholds in decibels at 500, 1000, 2000, 3,000 and 4000 Hertz as 0, 0, 0, 10 and 10 in the right ear and 0, 0, 0, 0 and 0 in the left ear.  

VA records in October 2000 show hearing loss.  A VA audiology consult in October 2000 indicated a history of military noise exposure and noted that an audiogram showed hearing loss.  


Additional Evidence

The evidence of record since the last prior final denial in January 2002 consists of VA records, private records and the Veteran's testimony in June 2005.

VA records from 2000 to the present show the Veteran has hearing loss.  In March 2007, the records show the Veteran had exposure to artillery noise in service.  This evidence is either redundant or cumulative evidence because it shows hearing loss and noise exposure in service which was either evidence previously considered or evidence that is supportive of the evidence previously considered.  Neither redundant nor cumulative evidence meets the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

A private audiogram in October 2000 in an uninterpreted graph form, although incomplete, does not suggest hearing loss as defined by 38 C.F.R. § 3.385.  As this medical evidence opposes, rather than supports the claim, it does not raise a reasonable possibility of substantiating the claim and therefore the evidence is not new and material under 38 C.F.R. § 3.156.


Bilateral Knee Disability

The rating decision in January 2002, denied service connection for a bilateral knee disability based on the determination that the disability was not incurred in service or caused by service.  

Evidence received at the time of the last prior final denial in January 2002 includes service treatment records, VA records and private records.  

The service treatment records contain no complaint, finding, history, or treatment for the knees.  Workmen's Compensation records in June 1982 indicate left knee pain.  Private medical records in January 1991 show the Veteran complained of painful knees.  In March 1992 the records show bilateral knee pain for the last two to three years.  Impressions of the left knee included mild effusion, chondromalacia of the patella, lateral patella compression syndrome with synovitis and plica, and mild degenerative change shown by accompanying x-ray report.  VA records in August 1997 show the Veteran complained of right knee pain and indicated he had arthritis in service.   X-ray of the knees in July 1997 showed arthritis.  In March 1998, VA records show the Veteran underwent a left knee arthroscopy and the postoperative diagnosis included chondromalacia of the patellofemoral joint.  Subsequent VA records dated in 1998 show knee problems to include pain, patellofemoral disease and effusion.  On VA examination in April 1998, the Veteran reported that the onset of his knee problems was during service when he was in the artillery.  VA records from 1999 to 2000 show various knee problems to include pain and patellofemoral dysfunction.  In February 2000, the Veteran underwent a left knee replacement.  In May 2000, the Veteran was in a car accident and had subsequent knee pain.  VA x-ray of the knees in July 2000 shows osteoarthritic changes of the knee.  VA records in October 2000 indicate the Veteran reported having left knee problems since 1996 when he hit his left knee on a desk.  

Additional Evidence

The evidence of record since the last prior final denial in January 2002 consists of VA records, private records and the Veteran's testimony in June 2005.

VA and private records from 1991 onward show various knee problems to include joint effusion, pain, patellofemoral disease and arthritis.  During the VA examination in June 2009, the examiner indicated that the Veteran wore knee braces.  This evidence is either redundant or cumulative evidence because it shows a bilateral knee disability which is either evidence that was previously considered or is supportive of the evidence previously considered.  Neither redundant nor cumulative evidence meets the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

In June 2005 the Veteran testified that he has had knee problems since service.  This evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, the Veteran had knee problems since service, which was noted on the VA examination in April 1998, which was previously considered.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

Bilateral Foot Disability

The rating decision in January 2002, denied service connection for bilateral foot disability as the disability was not incurred in service or caused by service.

Evidence received at the time of the last prior final denial in January 2002 includes service treatment records, VA records and private medical records.  

The service treatment records contain no complaint, finding, history, or treatment for the feet.  Private medical records in March 1992 showed the Veteran had swollen feet and significant pes planus and heel valgus of the left foot.  
On VA examination in April 1998, feet were evaluated as normal.  VA medical records in November 1999 show plantar fascitis.  X-ray of the feet in July 2000 shows hallux valgus deformity.  In May 2000 the Veteran complained of numbness of feet associated with back pain.  In October 2000, paresthesias of the feet was indicated since 1996.  

Additional Evidence 

Evidence received since the January 2002 rating decision includes VA records from 1999 onward showing multiple disabilities to include plantar fascitis, hallux valgus deformity, tingling, parasthesia and burning in feet associated with diabetic neuropathy.  In March 2004 VA records show onychomycotic nails and in October 2005 the records show the Veteran punctured his left foot.  This evidence is either redundant or cumulative evidence because it shows a bilateral foot disability which is evidence that was either previously considered or supportive of the evidence previously considered.  Neither redundant nor cumulative evidence meets the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

In June 2005 the Veteran testified that he has had chronic health problems since service but did not indicate that he had ongoing problems with his feet since service.  This evidence does not a show a causal relationship between a current bilateral foot disability and service, does not raise a reasonable possibility of substantiating the claim and therefore the evidence is not new and material under 
38 C.F.R. § 3.156.

For the above reasons, the additional evidence received since last prior final denials of the claims of service connection of bilateral epididymitis, bilateral hearing loss, bilateral knee disability and bilateral foot disability is not new and material.  Therefore, the claims of service connection for bilateral epididymitis, bilateral hearing loss, bilateral knee disability and bilateral foot disability are not reopened.  As the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Service connection for a headache disorder is denied.

Service connection for sinusitis is denied.

Service connection for gastroenteritis is denied.

Service connection for a gastrointestinal disorder other than gastroenteritis is denied.

Service connection for an upper back disability is denied.

Service connection for a low back disability is denied. 

As new and material evidence has not been presented, the claim of service connection for bilateral epididymitis, is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for bilateral hearing loss, is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for a bilateral knee disability, is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for a bilateral foot disability, is not reopened, and the appeal is denied.


REMAND

Service treatment records show that the entrance examination in May 1973 is negative for any psychiatric abnormality.  In April 1974 the Veteran complained of a nervous condition and upset stomach.  In June 1974, the Veteran had a psychiatric examination.  The examiner indicated that he had numerous sick call appointments for backache, severe stomach cramps and nervousness.  Veteran reported a long history of nervous problems that became increasingly worse since arriving in Germany.  The Veteran reported he was fed up with harassment in the military and wanted to be separated from service.  The examiner concluded the Veteran had a character/behavior disorder.  On separation examination in June 1974, the Veteran's psychiatric status was evaluated as normal, however the examiner noted there was depression and failure to adjust to Army life.  On the report of medical history in June 1974, the Veteran indicated he had depression or excessive worry and nervous trouble.  Personnel records show the Veteran was separated from service due to unsuitability - apathy, defective attitude, or inability to expend effort constructively.  

Medical records from July 1976 to 2011, document a variously diagnosed psychiatric disorder.  The Veteran's private doctor in July 1976 indicated that the Veteran claimed he was depressed for nine years.  VA records show that in February 1997, the Veteran was treated for depression and depressed mood.  In June 1997, in presenting the medical history, the examiner noted the Veteran's depression dated back to service.  His assessment was dysthymic disorder.  Subsequent medical records, from 1997 onward show the Veteran was treated for a psychiatric disorder to include depression, psychosis, personality disorder, mood disorder, anxiety and adjustment disorder.  On VA examination in April 1998, the diagnosis was depression dating back more than twenty years.  In February 2009, a VA neuropsychological consult shows dementia.  

On VA psychiatric examination in June 2009, the Veteran had a diagnosis of polysubstance abuse and personality disorder per the DSM-IV criteria.  After reviewing the claims folder and examining the Veteran, the examiner concluded that the mental disorder is less likely than not caused by or the result of an in-service illness.  The examiner explained that the Veteran's psychiatric history appeared to be characterized by periodic symptoms of adjustment disorder in response to perceived environmental stress, to which the Veteran has been rendered susceptible by a pre-existing personality disorder.  The examiner concluded that the symptoms of mental disorder (e.g., depression and anxiety) that the Veteran experienced during service likely reflected adjustment disorder generated by then-current environmental stress.  

With regard to personality disorders, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.

In light of VA examiner's opinion in June 2009, it is unclear whether a mental disorder was superimposed on the Veteran's personality disorder in service and further clarification remains necessary.  

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion to the VA opinion in June 2009 on the etiology of the Veteran's psychiatric disorder, from the same VA examiner, and if this examiner is unavailable from a different examiner, to opine whether it is at least as likely as not (50% or better probability) that the Veteran has an additional disability resulting from a mental disorder that was superimposed upon and aggravated the Veteran's personality disorder in service.  The examiner must explain the rationale for the opinion given.  The examiner must review the Veteran's claims file in conjunction with the examination.  A complete and adequate rationale is required for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


